                                          Case 4:19-cv-04525-YGR Document 53 Filed 08/27/20 Page 1 of 1




                                   1

                                   2

                                   3                                   UNITED STATES DISTRICT COURT

                                   4                                  NORTHERN DISTRICT OF CALIFORNIA

                                   5

                                   6    CAMERON SHAW,                                      CASE NO. 19-cv-04525-YGR
                                   7                    Plaintiff,
                                                                                           ORDER STRIKING ANSWER; SETTING
                                   8              vs.                                      COMPLIANCE DEADLINE
                                   9    GRAILS SF LLC, ET AL.,                             Re: Dkt. Nos. 50, 51
                                  10                    Defendants.

                                  11          On August 11, 2020, the Court ordered defendant Grails SF LLC to show cause why its

                                  12   answer should not be stricken. The Court advised Grails SF LLC that failure to comply by the
Northern District of California
 United States District Court




                                  13   deadline of August 21, 2020 would result in an order striking the answer. To date, Grails SF LLC

                                  14   has not filed a response.

                                  15          As such, Grails SF LLC’s answer is STRICKEN. Further, the Court hereby SETS a

                                  16   compliance deadline for 9:01 a.m. on Friday, October 9, 2020. Five (5) business days prior to

                                  17   said date, plaintiff Cameron Shaw shall file a request for entry of default and a motion for default

                                  18   judgment.1

                                  19          This Order terminates Docket Number 50.
                                              IT IS SO ORDERED.
                                  20

                                  21
                                       Dated: August 27, 2020
                                  22
                                                                                                YVONNE GONZALEZ ROGERS
                                  23                                                       UNITED STATES DISTRICT COURT JUDGE

                                  24

                                  25

                                  26

                                  27

                                  28          1
                                                   The compliance deadline previously set for August 28, 2020 is VACATED.
